 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DWIGHT MATTHEWS,                                      Case No. 2:16-cv-02343-TLN-DMC (PC)
12
                                            Plaintiff, ORDER GRANTING DEFENDANT’S
13                                                     REQUEST FOR EXTENSION OF TIME
                    v.                                 TO FILE RESPONSIVE PLEADING
14

15   K. DHILLION, et al.,
16                                       Defendants.
17

18         The Court, having considered Defendants’ request for an extension of time to file a

19   responsive pleading, and good cause having been found:

20   IT IS ORDERED: Defendants are granted an extension of time of twenty-one days after the

21   Court grants a motion of substitution, if any, made in this action under Federal Rule of Civil

22   Procedure 25(a).

23
     Dated: March 13, 2019
24                                                         ____________________________________
                                                           DENNIS M. COTA
25
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
                                                              [Proposed] Order (2:16-cv-02343-TLN-DMC (PC))
